Citation Nr: 0605151	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the lower extremities, under the provisions of 
38 U.S.C.A. § 1151 (West 2002), for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967, and died in October 2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the benefit sought on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Although no 
letter complying with the VCAA was sent to the appellant, in 
light of the fact that a claim for accrued benefits is based 
on the evidence in the claims folder at the time of the 
veteran's death, there is no evidence that could be obtained, 
and thus no prejudice will result from the Board adjudicating 
the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for heart disease and seizure disorder, due to 
stroke.

2.  The veteran's heart disease contributed to the 
development of loss of use of the lower extremities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on loss of use of the lower extremities, under the 
provisions of 38 U.S.C.A. § 1151, for purposes of accrued 
benefits, have been met.  38 U.S.C.A. §§ 1114(l), 1151, 5121 
(West 2002); 38 C.F.R. §§ 3.350(a)(2), 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in October 2001.  The 
governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse. 
38 U.S.C.A. § 5121(a) (West 2002).  The phrase "not to 
exceed two years" has been interpreted by the Federal 
Circuit as not limiting survivors of veterans to recovery 
only of those benefits that accrued in the two years 
immediately preceding a veteran's death.  Rather, § 5121(a) 
(as in effect prior to December 16, 2003) limits the total 
accrued benefit payments that a survivor may receive to those 
accrued benefits due and unpaid for up to a two-year period.  
Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

Special monthly compensation will be granted if the veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of both feet, or of one 
hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump without 
prosthesis.  38 C.F.R. § 3.350(a)(2).

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran died in October 2001 of an abdominal infection 
due to or as a consequence of pneumonia, heart failure and 
severe malnutrition.  During the veteran's lifetime, pursuant 
to the provisions of 38 U.S.C.A. § 1151, service connection 
was established for coronary artery disease, and seizure 
disorder, due to stroke. 

The appellant asserts that the veteran's heart disease 
contributed to the loss of use of his legs.  She refers to an 
opinion from a private physician in support of her claim.

The veteran submitted a claim for an increased rating for his 
heart disability and a claim for a total rating based on 
individual unemployability due to service-connected 
disability in January 2001.

The evidence then of record, which supported the veteran's 
claim consisted of statements from P.R.A., M.D.  In a July 
2000 statement, Dr. P.R.A. indicated that he was addressing 
the treatment the veteran received at a VA facility from 1995 
to 1996.  Dr. P.R.A. noted that he based his opinion on a 
review of the veteran's treatment records from the VA, and an 
examination of the veteran.  He concluded that the treatment 
the veteran received threw him into congestive heart failure 
and led to his subsequent heart attack.  He added that it 
also directly resulted in the severity of the veteran's 
peripheral vascular disease, various minor strokes as well as 
other disabilities.  Dr. P.R.A. asserted that the veteran had 
lost the use of both of his legs due to his weakened state.  

In May 2001, Dr. P.R.A. provided another medical opinion.  He 
stated that he had reviewed VA records since the 1990's, as 
well as private medical records, and he had also conducted an 
examination of the veteran.  He indicated that he had shared 
in the veteran's care for two decades.  He felt that the VA 
was trying to dissociate itself and the VA treatment of the 
veteran from his loss of use of his legs.  He conceded that 
diabetes had played a role in the progressive weakness of the 
veteran's lower extremities, but that the weakness was in 
great part due to the strokes.  Dr. P.R.A. opined that the 
veteran would probably still have the use of his legs had he 
not suffered such severe damage to his heart.  He asserted 
that the veteran's diabetes was under control.  He pointed 
out that prior to his heart failure, the veteran had full use 
of his legs.  He further commented that the veteran's heart 
damage had caused considerable diminished blood flow to the 
lower extremities and this would promote plaque formation 
and, along with his strokes, would also initiate the onset of 
neuropathy, together with diabetes.  Dr. P.R.A. concluded 
that it was his medical opinion that the damaged heart 
contributed to a complete loss of use of both lower 
extremities.  Diminished blood flow, vascular disease 
compounded by the effects of his strokes and diabetic 
neuropathy had rendered the veteran unable to use the entire 
length of his legs.  

The evidence then of record against the vetern's claim 
consisted of the findings and opinion recorded on a VA 
neurological examination in October 2000.  At that time, the 
examiner noted that he had reviewed the veteran's claims 
folder.  Following the examination, including magnetic 
resonance imaging of the brain and cervical spine, nerve 
conduction studies and an electroencephalogram, the examiner 
concluded that the veteran's progressive weakness of the 
lower extremities was more likely attributed to diabetes than 
a stroke.  It was opined that while a stroke can cause 
profound lower extremity deficits, these will be static in 
nature after the initial insult, or perhaps demonstrating a 
tendency toward improvement.  The physician noted that the 
veteran and the appellant stated that the veteran had 
experienced progressive deterioration in his lower extremity 
functioning.  A progressive neurological deficit would not be 
consistent with a diagnosis of a stroke.  The finding of 
progressive weakness would be consistent with severe axonal 
and demyelinating sensory and motor neuropathy which was 
found on 


electrophysiological testing.  Accordingly, the examiner 
concluded that the combination of the history and 
electrophysiological studies, and magnetic resonance imaging 
pointed to a progressive weakness due to severe peripheral 
neuropathy.  

Clearly, these medical opinions provide different 
explanations for the veteran's lower extremity problems.  The 
VA examiner concluded that they were due not to the residuals 
of the veteran's stroke, but rather to peripheral neuropathy.  
The private physician stated that the diminished blood flow 
caused by heart damage, and vascular disease compounded by 
the effects of the veteran's stroke and diabetic neuropathy 
had resulted in loss of use of the lower extremities.  Thus, 
he argues that the service-connected heart disability, if not 
the sole cause of the loss of use of the lower extremities, 
at least contributed or aggravated the lower extremity 
problem.  Each of these opinions was based on a review of 
various medical records.  It is noted that Dr. P.R.A. was the 
veteran's treating physician.  In Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
addition, the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  In 
this case, the evidence is in equipoise.  The Board 
concludes, accordingly, that the evidence supports the claim 
for special monthly compensation based on loss of use of the 
lower extremities, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for purposes of accrued benefits.




ORDER

Special monthly compensation based on loss of use of the 
lower extremities, under the provisions of 38 U.S.C.A. § 1151 
(West 2002), for purposes of accrued benefits, is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


